DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Mathison on 10 March 2021. 
The application has been amended as follows:

1. (Currently Amended) An [[ophthalmic liquid delivery contact lens apparatus wearable on a sclera of an eye, the eye treatment apparatus comprising: 
[[a contact lens annular body defining a hollow optical zone, wherein: 
the annular body is defined by an inner perimeter, an outer perimeter that surrounds the inner perimeter, a top surface between the inner perimeter and the outer perimeter, and a bottom surface opposite the top surface, 
the inner perimeter surrounds the hollow optical zone, and 

a therapeutic liquid storage chamber disposed within the annular body; 
a therapeutic liquid outlet coupled with the therapeutic liquid storage chamber and disposed within the inner perimeter, the outer perimeter, or the bottom surface; [[
a therapeutic liquid delivery channel disposed within the annular body and having one end connected to the therapeutic liquid storage chamber and an opposite end connected to the therapeutic liquid outlet; and
a pressure chamber disposed within the annular body and coupled with the therapeutic liquid delivery channel, 
wherein the therapeutic liquid outlet is sized and configured to deliver a therapeutic liquid outside of the annular body,
wherein the therapeutic liquid storage chamber comprises a therapeutic liquid for an eye, 
wherein the inner perimeter is centered around a center of the hollow optical zone, wherein the outer perimeter is centered around the center of the hollow optical zone and has a diameter between twenty and one hundred millimeters.
2.-10. (Canceled)  
11. (Currently Amended) The [[ophthalmic liquid delivery contact lens apparatus of claim 1, further comprising a plurality of therapeutic liquid storage chambers, each of the plurality of therapeutic liquid storage chambers coupled with the therapeutic liquid outlet.  
ophthalmic liquid delivery contact lens apparatus of claim 1, further comprising a plurality of therapeutic liquid storage chambers and a plurality of therapeutic liquid outlets, each of the plurality of therapeutic liquid storage chambers coupled with a separate one of the plurality of therapeutic liquid outlets.  
13. (Currently Amended) The [[ophthalmic liquid delivery contact lens apparatus of claim 1, further comprising a plurality of therapeutic liquid outlets, each of the plurality of therapeutic liquid outlets coupled with the therapeutic liquid storage chamber.  
14. (Canceled)
15. (Canceled)
16. (Currently Amended) The [[ophthalmic liquid delivery contact lens apparatus of claim 1, further comprising a pillar having one end attached to the bottom surface and an opposite end attached to the top surface.  
17. (Canceled)  
18. (Currently Amended) The [[ophthalmic liquid delivery contact lens apparatus of claim [1, further comprising a one way valve disposed within the delivery channel or the therapeutic liquid outlet.
19. (Currently Amended) The [[ophthalmic liquid delivery contact lens apparatus of claim [[1, further comprising a flow restrictor disposed within or connected to the therapeutic liquid delivery channel or the therapeutic liquid outlet.
20.-41. (Canceled)


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an ophthalmic liquid delivery contact lens apparatus wearable on a sclera of an eye comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a contact lens annular body defining a hollow optical zone, wherein: 
the annular body is defined by an inner perimeter, an outer perimeter that surrounds the inner perimeter, a top surface between the inner perimeter and the outer perimeter, and a bottom surface opposite the top surface, 
the inner perimeter surrounds the hollow optical zone, and 
a shortest distance between two opposite points of the inner perimeter is between eight and twelve millimeters; 
a therapeutic liquid storage chamber disposed within the annular body; 
a therapeutic liquid outlet coupled with the therapeutic liquid storage chamber and disposed within the inner perimeter, the outer perimeter, or the bottom surface; 
a therapeutic liquid delivery channel disposed within the annular body and having one end connected to the therapeutic liquid storage chamber and an opposite end connected to the therapeutic liquid outlet; and
a pressure chamber disposed within the annular body and coupled with the therapeutic liquid delivery channel, 
wherein the therapeutic liquid outlet is sized and configured to deliver a therapeutic liquid outside of the annular body,

wherein the inner perimeter is centered around a center of the hollow optical zone, wherein the outer perimeter is centered around the center of the hollow optical zone and has a diameter between twenty and one hundred millimeters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774 
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774